Dear Mr. Luerding:
This letter is in response to your request asking:
              May a Six Director School District School Board conduct a closed session dealing with and deciding on requests for leaves of absence?
In relating the facts underlying your request, you state that the leave of absence is requested for personal reasons of the teacher "for matters dealing with the personal life of the teacher and the teacher's family."
We assume for purposes of this opinion that a meeting of a six-director school district board must be an open meeting unless the exceptions contained in Section 610.025, RSMo Supp. 1982, are involved. Section 610.025.3 provides, in pertinent part:
         [M]eetings relating to the hiring, firing, disciplining, or promotion of personnel of a public governmental body, . . . may be a closed meeting [sic]. . . ." [Emphasis added]
We note parenthetically that the word "disciplining" was added to the quoted section by the 1982 amendments to Chapter 610.
In Hudson v. School District of Kansas City, 578 S.W.2d 301
(Mo.App. 1979), the court held that a broad construction of the phrase "relating to the hiring, firing or promotion of personnel" would allow public bodies to emasculate the provisions of the Sunshine Law since decisions relating to budgets, for example, clearly "relate" to hiring, firing and promotion. Yet, in decreeing a narrow interpretation of the phrase "relating to," the court indicated that as regards an individual employee,
         [W]hether the legislative intent was to protect the privacy interest of the teacher or to foster free and open discussion by Board [of personnel matters]. . . . [The legislature's purpose] can only be served if the entire employment relationship is within the exemption. Id. at 308. [Emphasis added]
Thus, with regard to such meetings as you describe, it is our opinion that the school board may, upon proper notice, close its meeting for purposes of deciding a request for an individual employee's leave of absence, since such a decision falls within the employment relationship.
Very truly yours,
                                  JOHN ASHCROFT Attorney General